Citation Nr: 0829698	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-37 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to January 1946.  
He died in April 2007.  The appellant is claiming benefits as 
the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in April 2007, at the age of 85 years, was 
caused by cardiopulmonary arrest, with coronary artery 
disease/heart failure, malignant pleural effusion, 
cardiomyopathy, and recurrent lung cancer listed as 
underlying causes leading to the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
had been established for PTSD, rated as 30 percent disabling, 
from February 1995, and then increased to a 70 percent 
disability rating, from April 2001.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's heart 
condition was manifested during active service or within the 
first post-service year, or that his service-connected PTSD 
caused, or contributed to cause, his death.  




CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, or so presumed, and was not related to his service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.303(a), (c), 3.307, 3.309, 
3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in June 2007 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  In addition, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the claim herein is being denied, such 
issues are moot.  Therefore, the Board finds that all 
required notice has been given the appellant in this case.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained medical records from Regional West Medical Center 
where the veteran died, as well as VA outpatient treatment 
records dated from December 1998 to February 2007.  The 
record also contains medical opinions from the veteran's 
private physician, Dr. W.M.P., and a VA physician.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1331 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

The veteran died in April 2007.  At the time of his death, 
service connection had previously been granted for post-
traumatic stress disorder, rated as 30 percent disabling from 
February 1995, and 70 percent disabling from April 2001.  The 
official certificate of death lists cardiopulmonary arrest as 
the immediate cause of death, with coronary artery 
disease/heart failure, malignant pleural effusion, 
cardiomyopathy, and recurrent lung cancer as underlying 
causes leading to the immediate cause.  

The appellant contends that the veteran's service-connected 
PTSD made him very anxious and nervous, and led to the 
development of his heart condition, which caused his death.  

However, after careful review of the evidence, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for the cause of the veteran's 
death, because there is no indication that his service-
connected PTSD contributed so substantially or materially to 
death that it combined to cause death, or aided or lent 
assistance to the production of death.  

In making this determination, the Board notes that the 
physician who completed and certified the veteran's death 
certificate, Dr. W.M.P., submitted a written statement 
wherein he stated that it was not clear whether the veteran's 
cardiac disease and lung cancer were associated with his 
PTSD.  Dr. WMP noted that the veteran and his family had 
reported to him that his heart disease dated back to the 
stress of his service-connected problems, and that it also 
emanated from the fact that his two daughters had suffered 
with malignancies.  However, Dr. WMP was unable to relate the 
veteran's service-connected PTSD to his death or the 
conditions which led to his death.  

In this regard, the Board notes that medical records from 
Regional West Medical Center, dated a few weeks prior to the 
veteran's death, show that he presented for treatment in the 
emergency room complaining of congestion and shortness of 
breath which had persisted for one week.  It was noted that 
one of the veteran's daughter's had died about two weeks 
before and the veteran was extremely affected by his loss.  
The veteran's other daughter reported that the veteran was 
not getting up, and stayed around the house throughout the 
day.  The medical records, dated from March to April 2007, 
note the veteran's history of heart disease but do not 
contain any indication that the veteran's PTSD contributed to 
or aided in the development of his heart condition or his 
death.  In fact, the Board finds it probative that the 
medical records do not mention the veteran's service-
connected PTSD disability at all, nor do they contain any 
indication that his medical treatment was affected by his 
psychiatric disability.  The Board also finds it probative 
that VA outpatient treatment records dated from December 1998 
to February 2007, which document the treatment the veteran 
received for various medical conditions, do not show or 
suggest that his heart condition was related to, or 
aggravated by, his service-connected PTSD.  

The Board also notes that VA requested a separate medical 
opinion as to the relative likelihood (i.e., is it at least 
as likely as not) that the veteran's service-connected PTSD 
contributed to his death.  After reviewing the claims file, a 
VA physician, Dr. J.V.J., noted that the veteran had coronary 
artery disease, along with an anxiety component related to 
his PTSD, but that there is no medical evidence presented in 
the claims file which shows a relationship between the 
veteran's PTSD and his coronary artery disease.  Dr. JVJ 
noted that it is controversial, and very complex, to link 
life stresses, personality factors, and certain other 
individual attributes to the development of coronary artery 
disease.  He noted, however, that the veteran was at 
accelerated risk for developing coronary artery disease, 
irrespective of the chronic stress related to his PTSD 
because of his gender and his advanced age.  Dr. JVJ also 
noted that there was no evidence to show the veteran had an 
acceleration of coronary artery disease which was manifesting 
itself at an earlier age than would be normally expected.  
Based on the foregoing, Dr. JVJ opined that it is not at 
least as likely as not that the veteran's PTSD contributed to 
the cause of his death.  Dr. JVJ further stated that other 
risk factors and medical conditions came together to end the 
veteran's life at 85 years of age, rather than any potential 
effect related to his PTSD.  

In sum, the Board finds the preponderance of the evidence is 
against the appellant's claim, because the most competent and 
probative evidence of record preponderates against a finding 
that the veteran's service-connected PTSD caused or 
contributed to his death.  In fact, there is no competent 
evidence of record which establishes a link between the 
veteran's death and any disease or injury incurred during his 
military service, including the service-connected PTSD.  In 
this context, the Board notes that the evidence does not 
show, nor does the appellant allege, that the veteran's heart 
condition, which was the immediate cause of his death, was 
manifested during military service or his first post-service 
year.  Indeed, the first time the veteran is shown to have 
been diagnosed with hypertension and coronary artery disease 
was in October 1999 and November 2003, respectively.  See VA 
outpatient treatment records dated from December 1998 to 
February 2007.  

The Board does not doubt the appellant sincerely believes the 
veteran's PTSD, as manifested by stress and anxiety, led to 
the development of his heart condition and eventually his 
death.  However, although she is competent to testify as to 
her personal observations of the veteran's ill health and his 
symptoms, whenever the determinative issue involves a 
question of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a lay witness can provide an 
"eye-witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.)  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination 
as to whether there is a relationship between a person's 
disability and death requires a sophisticated, professional 
opinion, and there is no such opinion in the evidence here 
which relates the veteran's death to his service-connected 
PTSD.  

At the April 2008 videoconference hearing, the appellant 
testified that she would submit records showing treatment for 
the veteran's PTSD prior to his death, as well as Internet 
articles which show that combat veterans have a higher risk 
of dying from PTSD related to a heart condition.  To date, 
however, no such evidence has been submitted.  Therefore, 
although we are sympathetic with the appellant's loss of her 
husband, and have high regard for his honorable and valorous 
service to our Nation in World War II, for the reasons and 
bases set forth above, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


